Citation Nr: 1032411	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability, claimed as chronic knee pain.

2. Entitlement to service connection for respiratory disability, 
to include bronchitis.  

3.  Entitlement to service connection right shoulder disability.  

4.  Entitlement to higher ratings following the grant of service 
connection for degenerative joint disease of the cervical spine:  
0 percent prior to February 22, 2005, and 10 percent from 
February 22, 2005.




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to September 
2004.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2004 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for degenerative joint disease of the 
cervical spine at C5-6 (claimed as neck pain), effective 
September 6, 2004; but denied claims for service connection for 
bilateral chronic knee pain, right shoulder pain, and cough from 
chronic bronchitis.  In July 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
March 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

In an April 2007 rating decision, the RO granted a higher, 10 
percent rating for degenerative joint disease of the cervical 
spine, effective February 22, 2005.

In February 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted records of private medical treatment along with a 
waiver of his right to have this evidence initially considered by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2007).

In April 2008, the Board remanded the claims on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After accomplishing the requested actions, 
the AMC continued to deny the claims (as reflected in a March 
2010 supplemental SOC (SSOC)), and returned these matter to the 
Board for further appellate consideration. 

The Board notes that in a May 2006 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  The 
Veteran did not appeal this decision.  Accordingly, because the 
issue of a TDIU has been separately adjudicated, the Board need 
not consider a claim for a TDIU as a component of the Veteran's 
claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

To give the Veteran every consideration in connection with the 
claims for service connection, the Board has more broadly 
characterized these claims, as reflected on the title page.  

Also, as the Veteran expressed disagreement with the initial 
rating assigned for degenerative joint disease of the cervical 
spine, following the grant of service connection, the Board has 
characterized that claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
disabilities already service- connected).  Moreover, although a 
higher rating for degenerative joint disease of the cervical 
spine has been assigned from February 22, 2005, as higher ratings 
for this disability are available before and after this date, and 
the Veteran is presumed to be seeking the maximum available 
benefit-and, given the disposition, below-the Board has 
recharacterized the appeal as to the cervical spine as 
encompassing the last matter set forth on the title page.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claims for service connection for 
bilateral knee disability and respiratory disability, to include 
bronchitis, as well as the matter of higher ratings for 
degenerative joint disease of the cervical spine is set forth 
below.  The claim for service connection for right shoulder 
disability is addressed in the remand following the order; this 
matter is being remanded to the RO, via the AMC.  VA will notify 
the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran experienced bilateral knee pain in and 
post service, the competent medical evidence indicates that he 
does not have an underlying disability of either knee.  

3.  While the Veteran has asserted that he has had a persistent 
cough since having bronchitis service, the competent medical 
evidence indicates that he does not currently have bronchitis or 
any other respiratory disability.

4.  Since September 6, 2004, the Veteran's cervical spine 
disability has been manifested by forward flexion to 30 degrees 
or less and abnormal spinal contour; forward flexion to 15 
degrees or less; no separately ratable neurological impairment, 
ankylosis, or incapacitating episodes has/have been shown. 

5.  The schedular criteria are adequate to rate the Veteran's 
cervical spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee 
disability, claimed as chronic knee pain, are not met.  38 
U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for respiratory 
disability, to include bronchitis, are not met.  38 U.S.C.A §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for degenerative 
joint disease of the cervical spine, from September 6, 2004, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating IVDS Based on 
Incapacitating Episodes (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence in 
his possession pertinent to the claims on appeal, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  
The October 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2004 letter.  

Post rating, the March 2006 SOC set forth the criteria for higher 
ratings for cervical spine disability.  A May 2008 letter then 
provided the Veteran notice of what information and evidence was 
needed to substantiate the claim for increase, as well as 
provided him with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the described 
notice, and the opportunity for the Veteran to respond, the March 
2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment  
records, VA treatment records, private treatment records, the 
reports of July 2005 and January 2007 VA cervical spine 
examinations and that report of a January 2010 VA respiratory 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the February 2008 Board hearing, 
along with various written statements provided by the Veteran.  
The Board notes that no further RO action, prior to appellate 
consideration of any claim herein decided, is required.  

The Board has also considered whether a VA examination is 
required in conjunction with the Veteran's claim for bilateral 
knee disability.  As will be explained in the analysis below, in 
February 2006, the Veteran was provided with an orthopedic 
consultation pertaining to the bilateral knees where no 
underlying disability of the knees was found.  Thus, although the 
evidence shows that the Veteran has experienced knee pain both 
during service and post-service, and indicates that the pre and 
post-service pain may be related, the February 2006 orthopedic 
consultation report, in conjunction with the other medical 
evidence of record indicating that the Veteran's post-service 
knee pathology has been limited to pain, constitutes sufficient 
competent medical evidence to decide the Veteran's claim.  
Accordingly, a VA examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4); Mclendon v. Nicholson, 20 Vet, App. 79, 81 (2006).  

The Board also notes that in the April 2008 remand, the Board 
instructed the RO to obtain from the Social Security 
Administration (SSA) a copy of any decision pertaining to the 
Veteran's claim for Social Security disability benefits along 
with copies of any medical records underlying that determination.  
In response, the AMC made numerous unsuccessful attempts to 
obtain any available SSA records.  Consequently, in January 2010, 
the AMC made a formal finding that further attempts to obtain the 
records would be futile.  The Board finds that the AMC satisfied 
its duty to assist in attempting to obtain these records.  See 
38 C.F.R. § 3.156 (c)(2).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of these claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).



A.	Bilateral Knee Disability

After a full review of the record, including the medical evidence 
and statements by the Veteran and on his behalf, the Board finds 
that service connection for bilateral knee disability, claimed as 
chronic knee pain, is not warranted.

Service treatment records reflect that the Veteran was seen by 
medical personnel for knee pain on multiple occasions in February 
2003.  A February 27, 2003 physical therapy progress note 
reflects that the veteran had been experiencing right knee pain 
for the past two weeks after an incident of tripping and 
subsequent swelling.  The Veteran also reported that he had 
experienced some degree of pain prior to the tripping injury.  
The Veteran was instructed to run at his own pace for the 
following five days.  A March 2004 medical examiner noted that 
the Veteran had posterior knee tenderness bilaterally; otherwise 
the examination of the lower extremities was normal.  The 
examiner noted that the Veteran reported chronic knee pain with 
occasional locking bilaterally.  On a March 2004 report of 
medical history, the Veteran indicated that both knees kept 
locking on him and hurting, especially the left knee.    

A May 2005 VA primary care progress note reflects that the 
Veteran complained of sharp pain in the left knee in the lateral 
aspect through the meniscal area during the past two months.  
Physical examination showed that the Veteran was ambulatory and 
in no apparent distress.  Range of motion was intact, muscle tone 
was adequate, and there were no deformities.  Varus and valgus 
testing was negative and there was no swelling, redness or 
crepitus.  The diagnostic assessment was rule out medial meniscus 
tear, status post trauma.

A subsequent May 2005 VA left knee X-ray reflects findings of 
normal bony mineralization, normal preservation of the joint 
spaces and unremarkable soft tissues.  The diagnostic impression 
was no radiographic evidence of bony, articular soft tissue 
abnormalities. 

A July 2005 VA progress note reflects that the Veteran was seen 
for complaints of cervical spine and knee pain.  Musculoskeletal 
examination showed intact range of motion, adequate muscle tone 
and no deformities.  No diagnosis pertaining to the knees was 
entered.  

The report of a July 2005 VA MRI of the left knee reflects that 
the Veteran reported an old trauma in the knee in 2004.  The MRI 
testing produced a diagnostic impression of findings suggestive 
of prior hemarthrosis, no definite meniscal tear and buckling of 
the anterior cruciate ligament at its tibial portion.  It was 
noted that these findings may have corresponded to residuals from 
a prior injury.  A definite, complete meniscal tear, as such, was 
not identified.  

A January 2006 private physiatric medical report reflects that 
the Veteran had developed pain in the right knee one year earlier 
that was sudden and not associated with trauma.  Physical 
examination revealed no limitation of motion of any joint of the 
upper and lower extremities and no pain on active range of 
motion.

A February 2006 VA orthopedic consultation note indicates that 
the Veteran reported left knee pain since 2003 and also 
occasional right knee pain.  Physical examination did not show 
any swelling or effusion.  Range of motion was full, to 135 
degrees.  There was no medial or lateral joint line tenderness 
and no varus/valgus instability.  The examining physician noted 
that an X-ray of the left knee showed no joint space narrowing or 
malalignment and that the July 2005 MRI of the knee had shown no 
acute meniscal tear, only mild effusion.  The Veteran was advised 
that in view of there being no current knee pathology he was to 
be treated conservatively with injections and a brace for the 
left knee.  The examining physician noted that if the knee pain 
persisted, he would consider a diagnostic scope in the future. 

The foregoing evidence indicates that the Veteran does not have, 
and has not at any point pertinent to this appeal had, a 
diagnosed disability of either knee.  The record shows complaints 
of pain, both in medical documents and the Veteran's written 
statements.  However, there is no medical evidence indicating 
that there is underlying pathology related to the complaints of 
pain.  To the contrary, the February 2006 VA orthopedic physician 
specifically found that the Veteran had no underlying knee 
pathology.  The Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a disability for which service connection can be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. Sanchez-
Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans 
v. West, 12 Vet. App. 22 (1998).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
a disability upon which to predicate a grant of service 
connection, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for bilateral knee disability must be denied, because the first 
essential criterion-evidence of a current disability-has not 
been met.

B.	 Respiratory Disability, to Include Bronchitis

After a full review of the record, including the medical evidence 
and statements by the Veteran and on his behalf, the Board finds 
that service connection for respiratory disability, to include 
bronchitis, is not warranted.

The report of a February 2005 VA chest X-ray report shows a 
diagnostic impression of no radiographic evidence of 
cardiopulmonary abnormalities. 

A September 2009 VA discharge note shows that the Veteran was 
seen in the emergency room for symptoms of general malaise, with 
cough, sneeze, headache, some eye pain and costal pain with deep 
breath.  The discharge diagnosis was viral syndrome.  

On January 2010 VA respiratory examination, the Veteran reported 
that he was diagnosed with bronchitis during basic training.  He 
indicated that after he received treatment, he continued to have 
a persistent cough, especially in the morning.  He described it 
as a dry cough and indicated that he had tried numerous over-the- 
counter medicines for it without success.  He reported that the 
cough resulted in increased absenteeism at work and poor social 
interactions at work.  The Veteran noted that he had lost 1 week 
from work due to the cough in the last year.  He also indicated 
that when he started coughing, he had to stop anything he was 
doing until his cough went away.  He denied shortness of breath, 
wheezes, fatigue, fever, weight loss, anorexia, or night sweats.  
The Veteran also indicated that he experienced trauma to the 
chest area during a motor vehicle accident in 2004 where the 
steering wheel hit his chest wall.  

Physical examination of the respiratory system was normal and a 
chest X-ray revealed no gross acute cardiopulmonary 
abnormalities.  The examiner found that there was no clinical 
evidence of bronchitis, acute or chronic.  He noted that there 
were no objective findings or physical findings that could 
explain the Veteran's subjective cough.

The examiner also indicated that chronic bronchitis was generally 
defined as the presence of cough and sputum produced on most days 
over at least a three month period for more than two consecutive 
years in a patient without another explanation for the cough.  He 
also noted that patients with chronic bronchitis generally 
complained of frequent upper respiratory infections, shortness of 
breath, fatigue or wheezing.  Thus, as the Veteran complained of 
none of these symptoms, the examiner found that he did not have 
chronic bronchitis.  More generally, the examiner concluded that 
there was no indication that the Veteran had a pulmonary 
disability.  He noted that the Veteran had no bronchitis nor did 
he have any objective findings, which could explain his 
subjective cough.  He indicated that the Veteran's physical 
examination was unremarkable and his chest x-ray and pulmonary 
functions were normal. 

The foregoing evidence indicates that the Veteran does not have, 
and has not at any point pertinent to this appeal had, bronchitis 
or other respiratory disability.  The record shows complaints of 
a persistent cough, which the Veteran has reported began during 
basic training  However, there is no medical evidence indicating 
that there is underlying pathology related to the complaints of 
cough.  To the contrary, during the January 2010 VA examination, 
the examiner specifically found that there was no indication that 
the Veteran had bronchitis or other respiratory disability and 
there were no objective medical findings, which could explain his 
subjective cough.  Additionally, the Veteran has not pointed to 
any medical opinion, which tends to indicate that the Veteran has 
current, chronic bronchitis or any other underlying, chronic 
respiratory disability.  

Once again, the Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin, 155 F.3d 
at 1353; Brammer, 3 Vet. App. at 225..  Consequently, the claim 
for service connection for respiratory disability, to include 
bronchitis, must be denied, because the first essential criterion 
upon which to predicate a grant of service connection-evidence 
of a current disability-has not been met.

C.	 Both Disabilities

In addition to the medical evidence, in adjudicating each claim, 
the Board has considered the assertions of the appellant; 
however, none of this evidence provides a basis for allowance of 
either claim.  While the Veteran is certainly competent to report 
his symptoms, as indicated above, each claim turns on the 
fundamental medical matter of current disability for a which a 
medical diagnosis is required-in other words, a matter within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not 
shown to be other than a layperson without appropriate medical 
training and expertise, he is not competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For the foregoing reasons, the Board finds that the claims for 
service connection for bilateral knee disability and respiratory 
disability, to include bronchitis, must be denied.  In reaching 
the conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Ratings

A.	Factual Background

The earliest post-service evidence of record is the report of a 
February 2005 private treating physician's report reflects that 
the Veteran reported pain in both the lower and upper back since 
September 2003 when he hit the ground hard after a parachute 
jump.  Examination of the cervical spine revealed no limitation 
of motion of any joint in the upper extremities and no pain on 
any active range of motion.  Flexion and extension of the 
cervical spine was to 50 degrees, rotation was to 50 degrees 
bilaterally and lateral flexion was to 35 degrees bilaterally.  
There was no sensory or motor deficits of the upper extremities.  
The physician diagnosed the Veteran with cervical and trapezius 
myositis.

A July 2005 VA progress note reflects that the Veteran was seen 
for complaints of cervical pain.  Musculoskeletal examination 
showed intact range of motion, adequate muscle tone and no 
deformities.  The Veteran was diagnosed with cervical pain, rule 
out degenerative joint disease vs. other causes, to include 
myositis.  It was noted that a muscle relaxant was being 
prescribed.  

On July 2005 VA cervical spine examination, the Veteran reported 
that he had initially injured his low back and neck during a 
parachute jump in service where he had a rough landing.  He 
complained of decreased range of motion and increased stiffness 
and aching in his neck, radiating to the shoulder and right 
scapula, with deep pain.  He did not report any radiation to the 
right or left upper extremities.  He indicated that the pain 
increased with prolonged sitting and standing.  Alleviating 
factors were taking Naproxen and lying down to sleep.  The 
Veteran indicated that he was unable to work secondary to pain 
both in his neck and back.  

Physical examination revealed that range of motion of the 
cervical spine was to 30 degrees on forward flexion with pain at 
30 degrees, to 35 degrees on extension with pain at 35 degrees, 
to 40 degrees on right and left lateral flexion with pain at 65 
degrees, and to 65 degrees on right and left rotation with pain 
at 65 degrees.  The examiner noted that on repetitive use, range 
of motion was limited by pain as noted but was not additionally 
limited by fatigue, weakness or lack of endurance.  There were no 
spasms on examination but the examiner did note tenderness to 
palpation at the paracervical muscles and at the superior 
trapezii.  Neurological examination produced normal findings.  An 
X-ray of the cervical spine revealed that the neural foramina 
were patent.  The examiner diagnosed the Veteran with "no 
cervical spine pathology."  

A January 2006 private medical report reflects that the Veteran 
continued to have pain in the upper back and also in the arms.  
Physical examination revealed tenderness and spasms in the 
cervical spine and the trapezius, right more than left. There was 
no limitation of motion of any joint of the upper and lower 
extremities and no pain on active range of motion.  Cervical 
range of motion was recorded as to 50 degrees on flexion, to 45 
degrees on extension, to 45 degrees on bilateral rotation, and to 
30 degrees on bilateral lateral flexion.  The functions for 
reaching, grasping, pushing and fingering could be performed but 
not sustained because of the development of tiredness of the arms 
with pain in the cervical region.  The examiner note that 2006 
EMG testing of the upper extremities showed axonal neuropathy of 
the bilateral radial nerves at the elbows.  

On a physical capacities evaluation, which considered the effects 
of all of the Veteran's disabilities, including a lumbar spine 
disability, the examiner noted that the Veteran could sit for 40 
minutes at one time and for 2 hours in an eight hour day, could 
stand for 40 minutes and 2 hours in an eight hour day, and could 
walk for 40 minutes and for 2 hours over the course of an eight 
hour day.  He could lift up to 6 to 10 pounds occasionally.  He 
was not able to climb ladders, could push and pull occasionally, 
could drive occasionally and could reach occasionally.  The 
pertinent diagnoses were cervical pain and spasms and bilateral 
radial nerve axonal neuropathy at the elbows.  
  
On January 2007 VA cervical spine examination, the Veteran 
reported chronic cervical pain.  He described the pain as a 
pressure sensation of the bones in the cervical area.  He 
indicated that the duration of the pain was 3 to 7 days and that 
the pain recurred weekly to monthly.  He also reported radiation 
of the pain into the shoulders.  

Additionally, he reported severe flare-ups lasting 3 to 7 days.  
Precipitating factors for the flare-ups included lifting objects 
and neck rotations.  Alleviating factors included medication, 
heat pads and massage.  During flare-ups the Veteran indicated 
that he could not do any activity.  He indicated that he had not 
been prescribed bedrest by a physician for his cervical spine 
problems.  

The Veteran also indicated that he was unable to walk more than a 
few yards.  Physical examination revealed bilateral spasm, pain 
with motion and tenderness of the cervical sacropinalis muscles.  
The muscle spasm and tenderness was not severe enough to be 
responsible for abnormal gait or spinal contour.  Posture, head 
position and gait were all found to be normal and there was no 
list, scoliosis or reverse lordosis.  Motor examination showed 
normal upper extremity muscle strength in all muscles tested.  
Muscle tone was also noted to be normal and there was no muscle 
atrophy.  Sensory examination did not reveal any abnormalities 
with the examiner noting that the Veteran's pain was non-
radicular in nature.  

Range of motion testing revealed flexion to 45 degrees without 
pain or additional loss of motion on repetitive use.  Extension 
was to 45 degrees with pain beginning at 30 degrees and no 
additional loss of motion after repetitive use.  Lateral flexion 
was from 0 to 45 degrees bilaterally without pain and without 
additional loss of motion on repetitive use.  Lateral rotation 
was from 0 to 80 degrees bilaterally without pain or additional 
loss of motion on repetitive use.  The examiner diagnosed the 
Veteran with degenerative joint disease of the cervical spine at 
C5-C6 with associated cervical pain.  The examiner found that the 
disability prevented chores, sports and exercise, severely 
limited shopping, feeding, bathing, dressing, toileting and 
grooming and had a moderate impact on traveling.  

An October 2009 VA progress note reflects that the Veteran came 
to primary care complaining of neck pain in the posterior area, 
which was constant in the morning. The pain would improve 
somewhat after taking Naproxen.  He also reported shoulder 
irradiation bilaterally.  Physical examination revealed that 
range of motion of the neck was intact.  There was tenderness on 
palpation of the paracervical muscles.  Spurling test was 
negative bilaterally.  Muscle tone was noted to be adequate and 
there were no deformities.  Neurological examination revealed no 
gross motor or sensory deficits.  A cervical MRI revealed 
multilevel degenerative changes, worse at C5-6 where there was 
moderate to severe narrowing of the central canal and mass effect 
on the cord.  There was also straightening of the cervical 
curvature as seen with muscle spasm versus positioning.  The 
examiner diagnosed the Veteran with neck pain with degenerative 
changes and muscle spasm.  The Veteran was taught exercises of 
the cervical area.  A cervical pillow was requested and the 
Veteran was instructed to take antispasmodics and apply a warm 
compress for relief.

B.	Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required. Fenderson, 12 Vet. App. at 126.

In this case, because the RO has already assigned staged ratings 
for the Veteran's cervical spine disability, the Board must 
consider the propriety of the ratings at each stage, as well as 
whether any further staged rating is warranted.  

The Board notes, at the outset, that the Veteran's cervical spine 
disability involves disc disease, and, under the current rating 
schedule, there are three ways of evaluating disc disease: under 
a General Rating Formula for Diseases and Injuries of the Spine 
(applicable to all disabilities of the spine); by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for all 
other disabilities; or on the basis of incapacitating episodes.

Considering the pertinent evidence in light of governing legal 
authority, and resolving all reasonable doubt in the Veteran's 
favor (see 38 U.S.C.A. § 5017(b) and 38 C.F.R. §§ 3.102, 4.3), 
the Board finds that from the effective date of service 
connection, September 6, 2004, the Veteran's service- connected 
cervical spine disability has more nearly approximated the 
criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.

The General Rating Formula provides for assignment of a rating of 
10 percent rating for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm or 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour.  A 20 percent rating is assigned for 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. The next higher rating of 
40 percent is warranted for unfavorable ankylosis of the cervical 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In the instant case, the July 2005 VA examination report shows 
that the Veteran could flex his cervical spine only to 30 
degrees.  Although this finding reflects more limited range of 
motion findings than otherwise shown, it meets the criteria for 
the next higher, 20 percent rating, under the General Rating 
Formula.  Additionally the Board notes that the October 2009 VA 
progress note reflects a finding of straightening of the cervical 
curvature as seen with muscle spasm versus positioning.  
Resolving reasonable doubt in the Veteran's favor, this finding 
is also compatible with a 20 percent rating as it shows muscle 
spasm severe enough to result in abnormal spinal contour.  

The above discussion indicate that a 20 percent rating is 
warranted for the Veteran's cervical spine disability from at 
least the date of the July 2005 examination.   However, given the 
short period of time from the filing of the Veteran's initial 
claim in July 2004 (while still in service), the fact that no 
separation examination was accomplished, and the fact that he was 
not examined in connection with this claim until July 2005, the 
Board again resolves reasonable doubt in the Veteran's favor in 
finding that the Veteran is entitled to the 20 percent rating 
from the September 6, 2004 effective date of the grant of service 
connection.

The Board emphasizes, however, that the symptoms associated with 
the Veteran's cervical spine degenerative disc disease do not 
meet the criteria for the next higher disability rating of 30 
percent under the General Rating Formula.  As noted above, a 30 
percent rating is warranted for forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the entire 
cervical spine.  Here, there is no evidence of any ankylosis of 
the cervical spine, and no evidence that forward flexion of the 
Veteran's cervical spine has been limited to 15 degrees or less.  

The Board points out that a higher rating is not assignable even 
when functional loss due to pain and other factors is considered.  
In this regard, although the Veteran's cervical spine motion has 
been somewhat limited by pain, there is no indication that it has 
been limited to a degree compatible with flexion to 15 degrees or 
less.  Additionally, on repetitive use, range of motion has not 
been shown to be additionally limited by fatigue, weakness or 
lack of endurance.  Accordingly, the Board finds that the 
Veteran's functional loss is adequately compensated by the 20 
percent rating.  See DeLuca, 8 Vet. App. at 204-7.   The Board 
also notes that, under the General Rating Formula, the criteria 
are to be applied with or without symptoms such as pain.  See 
38 C.F.R. § 4.71a. 

Also, under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in higher rating.  
38 C.F.R. § 4.71a.  Here, however, the Board finds that there is 
no basis for assignment of a higher rating based on combined 
neurological and orthopedic impairment as no separately ratable 
neurological impairment associated with the Veteran's cervical 
spine disability has been shown.  In this regard, both the July 
2005 and January 2007 VA examiners found that the Veteran's 
neurological functioning was normal, with the January 2007 
examiner noting that the Veteran's cervical spine pain was non-
radicular in nature.  Also, although EMG testing of the upper 
extremities in 2006 showed axonal neuropathy of the bilateral 
radial nerves at the elbows, there is no indication from the 
record that this neuropathy is in any way related to the 
Veteran's cervical spine pathology.  

Further, no higher rating is assignable under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) on the basis of 
Incapacitating Episodes.  38 C.F.R. § 4.71a (for Diagnostic Code 
5243). Under this formula, ratings are assigned on the basis of 
the quantity and duration of incapacitating episodes over a prior 
12-month period.  For purposes of evaluation under this formula, 
an incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician.  
Here, however, as incapacitating episodes have neither been shown 
nor alleged, rating the disability on this basis is not 
warranted.  See 38 C.F.R. § 4.71a.

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, the 
Board finds that at no point since the effective date of service 
connection has the Veteran's cervical spine disability been shown 
to be so exceptional or unusual as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the March 2006 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned rating is therefore adequate, and no referral for extra-
schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 
16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization). 38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  Thus, the 
threshold requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, a 20 percent, but no higher, 
rating is warranted for the Veteran's cervical spine disability 
since September 6, 2004, the effective date of service 
connection.   The Board has resolved reasonable doubt the 
Veteran's favor in determining that a 20 percent rating is 
warranted, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert,  1 Vet. App. at 53-56.


ORDER

Service connection for bilateral knee disability is denied.

Service connection for respiratory disability, to include 
bronchitis, is denied.

A 20 percent rating for degenerative joint disease of the 
cervical spine, from September 6, 2004, is granted, subject to 
the legal authority governing the payment of VA compensation 
benefits.




REMAND

Unfortunately the Board's review of the claims file reveals that 
further RO action on the claim for service connection for right 
shoulder disability is warranted, even though such will, 
regrettably, further delay an appellate decision on this matter.

The service treatment records show that on his report of medical 
history in March 2004, the Veteran indicated that he continued to 
experience frequent shoulder pain as a result of a parachuting 
injury.  Then, soon after separation, February 2005 reports from 
a private treating physician reflect findings of right shoulder 
pain and spasms, and a diagnosis of trapezius myositis.  
Subsequently, a January 2006 private physiatric medical report 
indicates that the Veteran continued to have tenderness and 
spasms in the trapezius, right more than left.     

Given the Veteran's complaints of shoulder pain in service, and 
the medical findings soon after service, which suggest possible 
chronic right shoulder problems, the Board finds that a VA 
examination and medical opinion is needed to resolve this claim 
for service connection.  See 38 U.S.C.A. § 5103A (d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon, 20 Vet. App. 79, 
81 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a 
VA orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination and/or testing, without good 
cause, may result in a denial of the claim for service connection 
(as the original claim will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member. If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all 
due process requirements are met, and that the record before the 
examiner is complete, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO's letter to the 
appellant should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim remaining 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, authorization, 
to enable it to obtain any additional evidence 
pertinent to the claim for service connection 
for right shoulder disability.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to be 
taken.

3.  After all records/responses received from 
each contacted entity have been associated 
with the claims file, or a reasonable time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA orthopedic examination of the 
right shoulder by an appropriate physician.  
The entire claims file must be made 
available to and reviewed by the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated tests 
and studies (to include X-rays) should be 
accomplished (with all findings/results made 
available to the requesting physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current disability(ies) affecting the right 
shoulder.  Then, with respect to each such 
diagnosed disability, the physician should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is medically related to the 
Veteran's military service, to include his 
parachuting injury therein.  

The physician should set forth all examination 
findings, together with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken. Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for right shoulder disability in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.   The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


